DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Petition to Revive filed September 11, 2018 has been received and considered.  Pursuant to the decision on petition dated September 4, 2020, granting the Petition to Revive, the instant case is hereby reopened.
The amendment and reply filed January 23, 2018 has been entered into the case.  Claim 21 is canceled; claims 1 – 2, 4 – 8, 19 – 20 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Objections
Claims 7 – 8 are objected to because of the following informalities:  The claims are identified as “Currently Amended”, however the claims are not, in fact, amended as compared to the previous claims submission filed on August 14, 2017.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 2, 4 – 8 and 19 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are drawn to a composition consisting of MCFA, a lotion base and at least one of a recited group.  However, while the specification as originally filed describes compositions consisting of MCFA with additional oils and a lotion base (formulations 4 and 5), these compositions are not currently claimed, nor is the “lotion base” specifically defined such that one would know what is included or excluded from the phrase, or the claim itself.  Thus, the claimed composition has not been described by the specification as originally filed.  This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 4 – 8 and 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 (and its dependents), are rendered indefinite for reciting “lotion base” as the phrase is not adequately defined by the claim language or specification.  Since the claim recites “consisting of”, the claim must exclude any element or ingredient not specified in the claim. Further, a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (MPEP 2111.03 II).  As such, the undefined, indefinite phrase fails to specify all elements or ingredients in the claim.


Response to Arguments
Applicant argues that the claim amendments overcome the 112, A and B rejections of record.  However, the amendments fail to overcome the issue of new matter, and presents new issues under 112, B as stated above.


Claim Rejections - 35 USC § 102

Previous rejections under 35 U.S.C. 102a1 are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 4 – 7 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellman (US 2010/0092413) in view of Baker, JR et al. (2012/0064136).
Bellman teaches topical compositions for treating the skin containing only fractionated coconut oil and an active (or a composition consisting of the oil and active) (0004-0005) wherein the fractionated coconut oil only contains MCT caprylic (C8) and capric (C10) fatty triglycerides (0009) and is formulated as a lotion (or includes a “lotion base”) (0014).  Examples of the active include antioxidants, anti-keratosis agents, anti-hyperkeratosis agents, sunscreens or skin active agents (0019-0032, p.2).  The actives can be present at 1 – 10% of the composition (claims), indicating the fractionated coconut oil is present at 90 – 99%.  
Bellman does not teach the compositions wherein the actives are those claimed.  However Baker teaches topical lotion compositions (0038) wherein coconut oil (C8, C10, C12 fatty acids) (0101) is combined with various skin actives such as antioxidants, sunscreens, actives for increased skin thickness (0027, 0068).  Specific examples include coenzyme Q10, 
Although the references do not specifically teach the claimed use or function of generating ATP in muscle cells, it is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).


s 1 – 2, 4 – 8 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellman (US 2010/0092413) in view of Baker, JR. et al. (US 2012/0064136); and further in view of Feldkamp et al. (US 2008/0003273).
Bellman teaches topical compositions for treating the skin containing only fractionated coconut oil and an active (or a composition consisting of the oil and active) (0004-0005) wherein the fractionated coconut oil only contains MCT caprylic (C8) and capric (C10) fatty triglycerides (0009) and is formulated as a lotion (or includes a “lotion base”) (0014).  Examples of the active include antioxidants, anti-keratosis agents, anti-hyperkeratosis agents, sunscreens or skin active agents (0019-0032, p.2).  The actives can be present at 1 – 10% of the composition (claims), indicating the fractionated coconut oil is present at 90 – 99%.  
Bellman does not teach the compositions wherein the actives are those claimed.  However Baker teaches topical lotion compositions (0038) wherein coconut oil (C8, C10, C12 fatty acids) (0101) is combined with various skin actives such as antioxidants, sunscreens, actives for increased skin thickness (0027, 0068).  Specific examples include coenzyme Q10, lipoic acid (0032, 0054, 0125), adenosine, arginine, carnosine, glucose, glycine, glycogen (0131), methionine (0132), citrate, potassium, (0142).  In following the teachings of Bellman at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include and/or substitute the instant skin actives in the composition of Bellman since they were each known in the art as functional skin actives, combinable with coconut oil, and incorporated into lotion compositions, as evidenced by Baker.  Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated by the prior art to incorporate the instant skin actives into the oil based lotion of Bellman, and with a reasonable expectation for successfully obtaining an effective skin care composition.  Although the references do not 
Although the references do not specifically teach the claimed use or function of generating ATP in muscle cells, it is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
The combination of Bellman and Baker does not teach the composition wherein the carrier oil contains only C8 and C12 fatty acids.  However Feldkamp teaches that fatty acids such as lauric acid (C12) and caprylic acid (C8) are known to be effective skin penetration enhancers for topical compositions (claims, 0019, 0032, 0041, claims).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use only C8 and C12 fatty acids as the carrier oils in the compositions of Bellman, since they were known to have skin penetrating abilities as recognized by Feldkamp.  Thus, at the time the claims were filed, one of ordinary skill in the art would have been motivated to use the instant fatty acids in a topical composition with actives, with a reasonable expectation for successfully obtaining an effective, topical, skin treating composition.


Response to Arguments
Applicant argues that the prior art does not teach the composition consisting of the instant components, and that the prior art teaches away from including additional elements to the composition.
However, these arguments fail to persuade.
Regarding the phrase “consisting of” it is noted that Bellman specifically teaches fractioned coconut oil and an active alone (0019 – 0032).  As such, it is maintained that the prior art teaches the instant components together in a composition that is “consisting of” those claimed components.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to 6 whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RUTH A DAVIS/Primary Examiner, Art Unit 1699